Buchanan, J.,
delivered the opinion of the court.
This case was heard in this court with the case of Franklin County, &c., v. Gills & Johnson. The question involved in each, case is the same, and was decided in the Circuit Court in the same way. For reasons stated in writing and filed with the record in that case the judgment of the Circuit Court was reversed. For like reasons the judgment in this case must be reversed, the verdict of the jury set aside, and the cause remanded for a new trial.

Reversed.